11th Court of Appeals
Eastland, Texas
Opinion
 
Michael Wachel
            Appellant
Vs.                  No. 11-03-00196-CR – Appeal from Harris County
State of Texas
            Appellee
 
            Michael Wachel has filed in this court a motion to dismiss his appeal.  The motion is signed
by both appellant and his attorney.  The motion is granted. TEX.R.APP.P. 42.2.
            The appeal is dismissed.
 
                                                                                    PER CURIAM
 
June 24, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.